Title: From George Washington to Henry Knox, 15 October 1793
From: Washington, George
To: Knox, Henry


          
            Dr Sir,
            Mount Vernon 15th Octobr 1793.
          
          The violence with which (from all accounts I have received) the contagious fever in
            Philada continues to rage makes it still more necessary than ever that the meeting of
            the Heads of Departments which I requested you to attend in a letter of the 25th Sept:
            should not fail to take place by the first of November
            that, among other things measures may be taken for security of the public offices &
            Papers. I shall set out from this place in order to meet you & the other Gentlemen
            in the vicinity of Philada at that time. The heads of
            Departments being absent the disputes arising between the agents of the Powers at War,
            and other matters, are transmitted immediately to me.
          Should the continuance of the fever in the City of Philada render it unsafe &
            improper for the members of Congress to assemble there the first of December (&
            indeed there seems to be no hope of its disappearance by that time) what in that case is
            to be done? Do you conceive the President is authorised by the Constitution or Laws of
            the U.S. to interfere in such a case? Altho’ the President has power to call Congress
            together in extraordinary cases, it is denied that power is given to change the fixed place of convening—By others it is thought the exigency of the present case
            wd justify the measure. Indeed it has been made a
            question by some whether even Congress themselves have this power. I should be glad to
            have your opinion upon these points as soon as possible, because if
            the Executive have power no time is to be lost in using it.
          Admitting, however, that the President was authorised to convene Congress at any other
            place than Philada where have you contemplated as most convenient & agreeable to all
              parties for the ensuing Session—considering it is a
            temporary measure—that the public offices are established in Phila.—& the papers
            difficult & expensive to remove? German town would certainly have been preferred by
              me but, unfortunately, I am told the fever has
            reached it & several people died therein but all
            deaths now are charged to acct of the malignt fever. Wilmington & Trenton are
            equidistant in opposite directions from Philada but situated on the great thoroughfare
            thro’ the Union, and exposed in a great degree to the communication of the
            infection—& would be equally unsatisfactory to the members whose distance would be
            encreased. Reading is more out of the way of taking the infection, being off the great
            road thro’ the Country—& could not be complained of by either northern or Southern
            members on accot of situation. how do you think it would accomdate Congress the ensuing
              Session? write fully and promptly as I may receive
            your letter before I shall see you—With very great estm & regard I am—Dr Sir—yr
            Affecte
          
            G. W——n
          
        